Citation Nr: 1512999	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from January 1957 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With resolution of all doubt in his favor, the Veteran's acquired psychiatric disorder, to include depression is related to his active service.



CONCLUSIONS OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include depression, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression, or alternatively for PTSD.  There is no competent, probative evidence linking his PTSD to military service; however, the evidence supports the Veteran's contention that his depression is related to his active duty service and that claim will therefore be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

In the instant case, the Veteran is currently diagnosed with PTSD and depression on Axis I, and therefore has a current disability has required by 38 C.F.R. § 3.303.  However, the Veteran's service treatment records are absent any complaints of psychiatric problems.  Both his January 1957 entrance examination and June 1961 exit examinations listed the Veteran as normal with regard to psychiatric conditions.

A September 2011 VA PTSD clinic note stated that the Veteran was diagnosed, by a nurse practitioner, with PTSD and depressive disorder not otherwise specified (NOS) on Axis I and determined that the Veteran was frequently in fear of losing his life while stationed on the island of Adak, in the Aleutian Islands off the coast of Alaska.  The Veteran's fear was based both on threat of enemy attack as well as weather conditions, including natural disasters, in the area which interfered with his daily tasks while stationed there.  

A March 2012 letter from the Vet Center where the Veteran was receiving treatment stated that the experiences of the Veteran while serving in the U.S. Navy met the diagnostic criteria in the DSM, "...the development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity...".  The examiner further noted that the Veteran had a long history of extreme avoidance regarding the stressful events in service and it was very difficult for him to talk about them as a result.  

The Veteran was afforded a VA examination in June 2012.  The VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria because his stressors did not meet the criteria for a traumatic event.  However, the examiner did find that the Veteran met the diagnostic criteria for a diagnosis of depressive disorder, NOS, with anxiety.  The examiner, after a thorough examination, then opined that it was at least as likely as not that the Veteran's depressive disorder, NOS, with anxiety was due to military service.  

The Veteran was afforded another VA examination in November 2012.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, but he did meet the criteria for depression NOS.  The examiner determined that the Veteran failed to meet the diagnostic criteria for PTSD because while some of his stressors did qualify for traumatic events, his specific symptoms did not match up to the reported stressors.  With regard to depression, the examiner determined that while the Veteran was currently being treated for depression, there was a 45 year gap between service and when the Veteran first sought treatment, therefore it was less likely than not that the Veteran's depression was related to his military service.  

Given the contradicting opinions, an addendum opinion was sought.  In a September 2013 addendum opinion the examiner determined that the record did not demonstrate sufficient evidence for a diagnosis of PTSD.  The examiner failed to address the discrepancy with regard to the opinion on depression.

The Veteran testified at his February 2015 videoconference hearing that he did often think about his experiences during his active duty service and that remembering those experiences was very stressful and disturbing.  The Veteran reported that he had a serious drinking problem for a time in his life and that but for getting sober he would not have survived.  He further noted that he used the alcohol to distract him from the memories indicating that he self-medicated for years before seeking professional help.  Ultimately, the Veteran has suffered from a variety of symptoms, but indicated he had received multiple psychiatric diagnoses.

While the evidence of record does not appear support service connection for PTSD, as the September 2011 PTSD clinic note stated that the Veteran was diagnosed by a VA nurse practitioner, and not a VA psychologist or psychiatrist, the evidence does support service connection for depression, NOS.  The Board notes that as no examiner has been able to distinguish which of the Veteran's symptoms are associated with his PTSD rather than his depression, all of the Veteran's psychiatric symptomatology should be applied to his depression.  In applying the above criteria, the Board also notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to say that he has consistently been troubled by memories of his experience during active duty service.  He is also competent to say that he used alcohol to self-medicate and distract from the difficult memories.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds that the Veteran's testimony that his diagnosed depression disability is related to his active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) the Veteran's statements regarding the fear he felt during active duty service, (3) the evidence that indicates that the Veteran did experience some traumatic events during active duty service, (4) his competent and credible history of relevant symptoms since his active duty service as well as his reports of self-medication, (5) the March 2012 Vet Center counselor's letter noting the Veteran's extreme avoidance with regard to dealing with the traumatic events of service, (6) the June 2012 VA examiner's positive nexus opinion linking his depression to his active duty service. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for depression is warranted; however service connection for PTSD must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disability to include depression is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


